Citation Nr: 1714340	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  08-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (hereinafter, lumbar spine disorder). 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had certified active service in the National Guard from October 1975 to March 1976.  The record further reflects that he had additional service with the National Guard, which would have included periods of inactive duty training and active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the current appellate claims.  The RO in Honolulu, Hawaii, currently has jurisdiction over the Appellant's VA claims folder.

The Veteran provided testimony at a hearing before personnel at the RO in April 2008, and before a Veterans Law Judge in July 2009.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.  In a June 2016 letter, the Board advised the Veteran that the VLJ from the July 2009 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  In a February 2017, the Veteran's representative indicated that the Veteran did not want a hearing.

By way of procedural background, in November 2009, the Board promulgated a decision that denied service connection for a lumbar spine disorder and a right knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2011 memorandum decision, the Court vacated the Board's November 2009 decision and remanded the case for further development.  

The Board subsequently remanded this case for further development in April 2012, November 2013, and November 2015.  The case has now been returned for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's service treatment records confirm he sustained an injury to the coccyx in August 1987 during a period of ACDUTRA.

2.  The evidence is in equipoise as to whether the Veteran's lumbar spine disorder is related, at least in part, to the ACDUTRA injury.

3.  The Veteran's right knee disorder, diagnosed as a strain and osteoarthritis, is related to the lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disorder as secondary to the now service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims of service connection have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only conditions listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016) are afforded the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101 (23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101 (26), (27).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Spine and Knee Disorder

The Veteran contends that he developed degenerative disc disease of the lumbar spine as a result of an injury sustained as a result of participating in "slide for life" while on ACDUTRA in August 1987.  He maintains that he has had low back problems since that injury.  Although he acknowledges sustaining a post-service back injury in September 1989 while driving a bus, he contends that this injury only aggravated an existing back disorder.  Regarding the right knee disorder, he has indicated that it is directly related to injuries sustained in military service, and in the alternative, that it is secondary to his lumbar spine disorder.

Upon review of the evidence of record, and for the reasons discussed in detail below, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disorder is a result of the in-service ACDUTRA injury.  Additionally, the evidence is also in equipoise as to whether the Veteran's right knee disorder is related to the lumbar spine disability.

The Veteran's service treatment records confirm that he was injured in August 1987 during a period of ACDUTRA, while participating in "slide for life."  Further, these records note complaints of lower back pain following this injury.  These records, including X-ray studies, reflect the Veteran sustained an injury to the coccyx.  However, the Veteran's spine was subsequently evaluated as normal as part of a January 1988 periodic service examination.  The Board further observes that nothing in the Veteran's service treatment records indicates he sustained any injury to the right knee during his National Guard service.  His lower extremities were consistently evaluated as normal on service examinations, to include January 1988.

The Veteran has submitted competent medical opinions in support of his contentions.  Specifically, an April 2007 private medical statement from S. J. M., M.D. (hereinafter, "Dr. M") and a February 2008 statement from L. O'R., DPT.  In pertinent part, both of these clinicians noted the 1989 bus accident.  However, 
Dr. M. stated that the minor injury the Veteran sustained while driving his bus into a 4 inch ditch clearly did not cause the type of injury the Veteran had, and was only an exacerbation or aggravation of his prior injury.  Dr. M further stated that the Veteran clearly sustained a significant lumbar spine injury with nerve root damage while on the "slide for life;" and that the Veteran's history clearly demonstrated from the first day of his injury until present day he had constant radicular symptoms referred from L4, L5, S1; and that even though the urgent care physician notes diagnosed "a coccyx contusion," his symptoms were always consistent with a higher level spinal injury.  Similarly, L. O'R. stated that the documentation provided by the Veteran that the injury he sustained while performing military training course in 1987 was what actually caused the damage to his back.  L. O'R. stated that the Veteran's medical history clearly demonstrated symptoms caused by a L4, 5, S1 injury; and that while driving a bus and hitting a pot hole could cause back injury, it would not cause this level of injury to the spine and nerve roots.

The evidence also includes a March 2009 VA examination.  The examiner opined that the Veteran's current condition was not caused by or a result of an injury sustained during active duty training.  In making this opinion, the VA examiner noted that from the period from August 1987 until October 1987, the Veteran was sent by a variety of appropriately trained medical doctors in the military with appropriate X-rays and examinations; that all these exams concurred that the injury to the low back was a tailbone sprain called coccydynia; and that this injury was unrelated to the back problem that occurred when the Veteran was in the bus accident.  Since these exams were performed much closer to the injury dates, the examiner found that they were more germane to the problem that occurred during that time frame.  On the other hand, the opinions rendered by the Veteran's personal physician and pain management personnel regarding the source of his current low back condition suggesting that the back problem was caused by the military water slide injury were made by individuals who did not see the Veteran until well into the 2000s, many years after the event in question.

The Veteran was afforded VA spine and knee examinations in July 2012.  The examiner indicated that the Veteran's spine disorder was neither incurred in or otherwise a result of his in-service injury.  In support of this opinion, the examiner stated that the Veteran's service treatment records were negative for a lumbar spine injury.  Instead, it was determined that the Veteran had coccydynia, a bruised tailbone.  No lumbar spine diagnosis was entertained.  He was treated for the coccydynia which resolved.  The examiner characterized the coccyx and the lumbar spine as "uninvolved areas."  There was also no evidence on multiple physical exams in August 1987 to consider a lumbar spine problem.  The Board also observes that the VA examiner opined that there was no compelling evidence that knee strains were associated or caused by low back pain.  However, the examiner failed to address the issue of secondary aggravation in accord with Allen, supra.

In a June 2014 VA examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by the in-service injury.  In support of this opinion, the examiner indicated that the treatment notes from Dr. H. in January 2004 indicated that the Veteran had back pain after his 1989 accident on the bus.  He also reported that he Veteran did not have any back pain prior to the bus incident.  The examiner further noted that the lumbar spine was anatomically separate from the coccyx.  The examiner also opined that the Veteran's knee conditions were "most likely" secondary to his post-service back injury, but not due to the in-service injury in 1987.

Most recently, the Veteran submitted a December 2016 private medical opinion from Dr. D. M.  The report included a thorough review of his medical history and previous medical evaluations of record.  Dr. D. M. then indicated that there were a number of medical evaluations in the record that were "fairly equally split" between physicians who opined that the Veteran's currently diagnosed spine disorder was initiated by his 1987 service injury, and those that have opined that his disorder was entirely secondary to the 1989 work-related injury.  According to Dr. D. M., it was at least as likely as not that the Veteran's most significant injury involving his lumbar spine occurred in 1987 and was permanently aggravated by the work-related injury in 1989.  In support of this opinion, Dr. D. M. indicated that the 2014 VA examiner was an Internal Medicine Physician and "stepped outside of her specialty in order to render an orthopedic opinion."  Further, Dr. D. M. stated that there was "no question" that the Veteran had lumbar spine symptoms prior to the September 1989 bus accident.  For example, in an August 1989 medical examination, performed as part of the Veteran's annual physical examination for the bus company, showed that he had about 10-15 degrees of flexion in the lumbar spine.  In a September 1989 treatment note from Dr. L., it was noted that the Veteran had experienced similar back pain in April 1989, prior to the bus incident.  In summary, Dr. D. M. stated that there was a "significant compression force applied through the pelvis and into the lumbar spine when the veteran fell in very shallow water and struck the ground while landing on his buttock."  The first bone to be impacted was the distal tip of the coccyx that resulted in a bruise.  This significant compression force was transmitted across the pelvis and into the lumbar spine where the greatest portion of the compression force was absorbed.  Dr. D. M. also noted that there was "absolute" medical evidence that the Veteran had continuing low back pain prior to the September 1989 bus incident.  As such, Dr. D. M. opined that the Veteran's 1987 injury to his lower spine was a permanent injury and was one of the "direct causes" of the Veteran's present lumbar spine disorder. 

In essence, the private opinions relate the current lumbar spine disorder as originating due to the in-service injury, and that the post-service bus accident injury aggravated an already existing disability.  The VA examinations essentially find that no chronic lumbar spine disorder developed from in-service injury, and that the current disability originated with the post-service bus accident injury.  

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claim for service connection for a lumbar spine disorder.  In other words, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's lumbar spine disorder is, at least in part, related to the in-service ACDUTRA injury.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 4.3.

Further, the evidence shows that the Veteran's right knee disorder, diagnosed as a knee strain and degenerative joint disease, is related to his now service-connected lumbar spine disability.  During the July 2012 VA examination, the Veteran reported that his knee problems were the result of his back condition.  In a February 2007 private treatment record from Dr. L. R., it was noted that the Veteran had bilateral knee medical compartment degenerative joint disease.  Dr. L. R. stated that the Veteran's problems were not just from the knees, but due in part, from referred pain from his back causing hamstring tightness which was interfering with his gait.  Further, the June 2014 VA examiner opined that the Veteran's knee disorder was "most likely" secondary to his post-service back injury.  However, as the Board has found that the Veteran's lumbar spine disorder was, at least in part, related to the ACDUTRA injury, the Board finds that the Veteran's right knee disorder is secondary to his lumbar spine disorder, which at least in part was service related.  As such, service connection for the Veteran's right knee disorder is granted on a secondary basis. 


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for a right knee disorder, diagnosed as a strain with degenerative joint disease, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


